[Logo] BANK OF SCOTLAND AMSTERDAM BRANCH C O R P O R A T E Queens Towers Delflandlaan 1 1082 EA Amsterdam Telefoon: +31 20 3057 836 ABN AMRO Bank nr. 55.36.38.67.858 KvK: 34122516 BTW: NL8088.33.546 Private & Confidential Royal Invest Europe B.V. Mr. D. Havenaar Dittlaar 7 1070 AC Amsterdam The Netherlands 23 November, 2007 Royal Invest Europe B.V. €100,000,000.00 Senior Facility Dear Mr Havenaar, We are pleased to confirm that our Executive has given approval to provide €100.000.000, - debt facility to Royal Invest Europe B.V. for the purpose of the acquisition of amixed property investment portfolio.
